Citation Nr: 1033899	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-37 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected chronic lumbosacral strain with 
degenerative disc disease and spondylitic changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1999 to January 
2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in January 2009, at 
which time it was Remanded for additional development.  It is now 
returned to the Board for appellate review.


FINDING OF FACT

The Veteran's low back disability is manifested by flexion to 
greater than 30 degrees, even with repetitive motion, no 
incapacitating episodes, and no neurological abnormalities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for service-connected chronic lumbosacral strain with 
degenerative disc disease and spondylitic changes have not been 
met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1- 4.14, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486. 
 
VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id. As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  That burden has not been met in 
this case.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, private, and VA medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated, most recently in 
February 2009.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandates of the VCAA.

Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3.  
If there is a question as to which disability rating to apply to 
the Veteran's disability, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service- connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In an appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999). 
 
The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by VA must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992). 
 
Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 
 
The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009). 
 
In April 2004, the RO granted service connection for a back 
disability and initially assigned a noncompensable disability 
rating.  The Veteran filed a notice of disagreement in March 
2004.  In March 2006, the RO granted an increased disability 
rating of 20 percent.  For the reasons discussed below, the Board 
finds no basis to assign a rating higher than 20 percent. 
 
The chronic lumbosacral strain with degenerative disc disease and 
spondylitic changes has been rated under Diagnostic Code 5243, 
which provides the rating criteria for intervertebral disc 
syndrome.  Disabilities of the spine are based on either the 
General Rating Formula for Diseases and Injuries of the Spine or 
on the basis of incapacitating episodes, whichever method results 
in a higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 
 
Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability rating 
requires incapacitating episodes of at least two weeks but less 
than four weeks; and a 40 disability percent rating requires 
incapacitating episodes of at least four weeks but less than six 
weeks.  The highest disability rating of 60 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest and treatment prescribed by a physician.  Id. 
 
The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating is assigned where forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 
 
A 40 percent disability rating is assigned if evidence shows 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar spine, 
a 50 percent disability rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 percent 
disability rating if the evidence shows unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Ankylosis has been defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  See also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (5) (indicating that, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension. . . .). 
 
In addition, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).
 
A VA examination report dated in March 2004 shows that the 
Veteran reported no flare-ups of the back in the previous twelve 
months; no trouble completing his activities of daily living; no 
tingling, numbness, weakness, or paresthesia in the legs or arms; 
no dizziness, weight loss, falls, incontinence, or erectile 
dysfunction.  He complained of shooting pain that radiated up his 
back only.  Spine curve was normal.  No neurological 
abnormalities, spasm, or muscle tenderness were noted.  Range of 
motion was as follows:  Flexion to 90 degrees, extension to 40 
degrees, lateral flexion to 30 degrees, bilateral lateral 
rotation to 30 degrees each side.  No pain with motion was noted.  
There was no additional limitation caused by pain, fatigue, 
weakness, or lack of endurance with repetitive motion.  The 
diagnosis was lumbosacral strain. 

A VA examination report dated in December 2005 shows that the 
Veteran reported no flare-ups or neurological abnormalities.  
Spine curve was normal.  No neurological abnormalities, spasm, or 
muscle tenderness were noted.  Range of motion was as follows:  
Flexion to 60 degrees, extension to 5 degrees, bilateral lateral 
flexion to 25 degrees each side, bilateral lateral rotation to 5 
degrees each side.  No pain with motion was noted.  There was 
additional limitation pain with repetition, but no fatigue, 
weakness, or lack of endurance.  Radiologic examination showed 
mild degenerative disc disease.  The diagnosis was mechanical 
back syndrome and mild degenerative disc disease of the lumbar 
spine.

A VA examination report dated in February 2009 shows that the 
Veteran reported constant low back aching, worse on the left side 
than the right side, with flare-ups  with prolonged standing, 
sitting, and walking, or with bending and stooping, with some 
limitation of motion.  He had no trouble completing his 
activities of daily living and no neurological abnormalities.  He 
reported taking a day off from work because of the pain every few 
months.  Physical examination revealed minimal tenderness.  Range 
of motion until pain was as follows:  Flexion to 70 degrees, 
extension to 20 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 15 degrees, bilateral lateral rotation 
to 20 degrees each side  There was no additional limitation 
caused by pain, fatigue, weakness, or lack of endurance with 
repetitive motion.  Radiologic examination showed a small spina 
bifida of L5, early spondylosis.  The diagnosis was lumbar spine 
degenerative disc disease with spondylosis, and spina bifida L5, 
by X-ray.

VA and private treatment records have also been reviewed.  They 
show minimal treatment for the back disability after the Veteran 
saw a private provider in 2002.  The private provider noted 
soreness, tightening, and popping.
 
Following a review of the competent medical evidence of record, 
the Board finds that the Veteran's low back disability does not 
warrant the higher 40 percent disability rating because the 
Veteran did not have incapacitating episodes of at least four 
weeks during the preceding 12 months or flexion of the 
thoracolumbar spine limited to 30 degrees or less.  The Veteran 
reported taking an occasional day off work but no incapacitating 
episodes.  At worst, flexion was limited to 60 degrees in 2005.  
Even when considering pain in the range of motion in February 
2009, the Veteran's flexion was still to 70 degrees.
 
The Board does not find that there is any evidence of 
neurological involvement to warrant a separate disability rating 
on this basis.  VA examinations found normal sensation, reflexes, 
and motor function of both the upper and lower extremities.  The 
Veteran has not reported radicular symptoms.

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as enumerated 
in the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). To 
the extent that the Veteran argues or suggests that the clinical 
data supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  As the Veteran's condition has never been more 
than 20 percent disabling since he filed this claim for an 
increased rating, there is no basis to "stage" the rating under 
Hart and Fenderson.  The preponderance of the evidence is against 
a disability rating higher than 20 percent for the Veteran's back 
disability.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular Consideration
 
Finally, the Board finds that the Veteran's low back disability 
does not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra- schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule. Id. If not, the second step 
is to determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- schedular 
rating.  Id. 
 
Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's low back disability contemplates the 
Veteran's symptoms, referral to the Under Secretary for Benefits 
or the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not required.  
In other words, there is no evidence the Veteran's low back 
disability has caused marked interference with his employment, 
meaning above and beyond that contemplated by his schedular 
rating, or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the claim will not be referred for 
extra-schedular consideration. 


ORDER

An initial disability rating in excess of 20 percent for service-
connected chronic lumbosacral strain with degenerative disc 
disease and spondylitic changes is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


